BEAUCHAMP, Judge.
Appellant waived a trial by jury and plead guilty before the county judge who fixed his punishment at thirty days in jail on the charge, which was driving on a public highway while intoxicated.
He filed a motion for new trial which alleged only that the judgment was contrary to the law and the facts. We find in the record a statement of facts only on the question of his right to a new trial. The trial judge found these facts against him and such finding is conclusive.
The record presents nothing for our consideration and the judgment is accordingly affirmed.